Hemphill, Ch. J.
The appellant, in his argument, states that the only point in the record is, whether the illegality of the consideration of the bond is such as to avoid it in the hands of an innocent purchaser without notice, the bond never having been repudiated by McNutt until the sale from him to Means, which was years after the bond came by assignment into the hands of York. The point involves important considerations, and under a more full discussion might require an extended examination. Eor the present, the inquiry will be restricted to such views as are essential to the disposition of the question.
It must be admitted that there is great apparent hardship in affecting subsequent vendees with all the equities, though latent, which may subsist between the vendor and the first vendee, where the sale is only of the equitable title, and especially so where the rule is well established, that a subsequent purchaser without notice will be protected against the equities of the vendor, or those claiming in privity under him. But it appears very clearly from the authorities, that the protection given to purchasers for valuable consideration without notice, extends only to cases where they have taken a conveyance, or, in other words, where they have purchased the legal title. (Dart on vendors, p. 462; 4 Dess. 274; 8 Cranch, 462; 10 Peters, 177 ; 7 Peters, 252.) But where the purchase is only of the equitable title, it is taken with all its imperfections and equities, notwithstanding a valuable consideration many have been given, and there may have been no notice of the equity or defence against the title. (12 S. & R., 889 ; 2 Watts, 459.) *17In the case of Chew v. Barnett, 12 L. & R., 380, the Court say that “ when it is asserted that a purchaser for a valuable “ consideration takes the title free of every trust or equity of “ which he has no notice, it is intended of the purchase of a “ title perfect on its face ; for every purchaser of an imperfect “ title takes it with all its imperfection on its head. It is Ms “ own fault that he confides in a title which appears defective “ and he does so at his peril.”
Under this view of the law, the title of Hughes and of Ms assignees, Coe and York, was but a title to go into equity to have the legal estate conveyed, and in the hands of the assignees was subject to all the defences against the original vendee. How far this doctrine is modified by our registry acts, as against sales from the vendor of which the vendee of the equitable title had no notice, need not be considered. The question does not arise in this case. The equity is claimed by the vendor himself. The claim is not set up by derivative vendees from him, at least such veendees do not claim by sale prior in point of time to the execution of the bond. The equity of the vendor arises out of the original transaction between himself and his primitive vendee, Hughes, and the assignees of Hughes having only his imperfect title, can set up no rights as against the original equities of the vendor, which could not have been maintained by Hughes. The laws of registry, which might, in a proper case, be invoked as against derivative vendees, whose titles have not been recorded, have no bearing on the case.
The facts of this case show the necessity of some limitation being fixed by law to actions as well for specific performance as for rescission of contracts. Had the plaintiff delayed until the death of the witness who proved the want of consideration, he must of necessity have been entitled to a decree for a specific performance; and that the defendant has been enabled, at this late day, to avoid his contract, is allowing a very long period for the practice, in effect, of deception on the commu*18nity, who .generally rely on the acts of parties not denied or repudiated by those in interest.
There being no error in the judgment, ordered that the same be affirmed.
Judgment affirmed.